            Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

TIERNEY RHEINSCHMIDT,

     PLAINTIFF,                            CIVIL ACTION NO.

V.                                         4:19:CV-00181-AT

SNL DISTRIBUTION SERVICES
CORPORATION,

     DEFENDANT.


 JOINT MOTION FOR STIPULATED DISMISSAL OF FLSA CLAIMS
WITH PREJUDICE AND APPROVAL OF SETTLEMENT AND BRIEF IN
                       SUPPORT

       Plaintiff Tierney Rheinschmidt (“Plaintiff”) and Defendant SNL Distribution

Services Corporation (“Defendant”) (collectively, the “Parties”), hereby file this

Joint Motion for Stipulated Dismissal with Prejudice and Approval of Settlement

and Brief in Support. The Parties state the following in support:

       1.      Plaintiff worked for Defendant as a Hiring Supervisor in Compliance.

She was classified as an exempt employee within the meaning of the Fair Labor

Standards Act.

       2.      On August 16, 2019, Plaintiff filed a Complaint against Defendant in

the United States District Court for the Northern District of Georgia, claiming that


                                          1
           Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 2 of 7




Defendant: failed to pay overtime wages for time that Plaintiff worked in excess of

forty (40) hours in a workweek, in violation of the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (the “FLSA”).

      3.      On October 11, 2019, Defendant filed an Answer to the Complaint

denying liability and setting forth numerous defenses.

      4.      On February 18, 2020, Plaintiff filed a First Amended Complaint and

a Second Amended Complaint, asserting discrimination and retaliation claims

under Title VII. Those claims are not the subject of this Motion and will be

dismissed by stipulation.

      5.      Plaintiff worked for Defendant for approximately nine (9) months.

Defendant contends that Plaintiff never worked more than 40 hours in any

workweek, in part because she missed a lot of work due to personal issues.

Plaintiff contends she worked evenings and/or weekends and exceeded 40 hours in

many workweeks.

      6.      The Parties recognize and acknowledge that the expense in time and

costs of litigation, the inherent uncertainty and risk of litigation, as well as the

potential difficulties and delays present in such litigation, make settlement of this

matter a mutually acceptable resolution.




                                            2
           Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 3 of 7




      7.      The Parties have reached a carefully negotiated, individualized

settlement of the claims, pending Court approval. The Parties entered into a

written FLSA Settlement Agreement (the “Agreement”) that memorializes the

terms. The Agreement provides that, in exchange for a valid release of the FLSA

claims and dismissal of this Action and contingent on the Court’s approval of the

parties’ proposed terms, Plaintiff will receive a total of $41,800 in settlement of the

FLSA claims, as follows:

           • $11,200.00, less applicable tax withholdings, attributed to alleged but

              disputed unpaid overtime. This represents approximately 404 hours

              of overtime based upon a regular hourly rate equivalent of $18.50 and

              an overtime rate of $27.75;

           • $11,200.00 representing liquidated damages;

           • $19,400.00 for Plaintiff’s attorneys’ fees and costs.

      8.      Courts have held that settlements of wage claims under the FLSA

must be approved by the Court in which the lawsuit is pending. See Brooklyn

Savings Bank v. O’Neil, 324 U.S. 697 (1945); see also Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350 (11th Cir. 1982) (holding claims for back wages

arising under the FLSA may be settled or compromised only with the approval of

the Court or the Secretary of Labor). Accordingly, the Parties agreed that they


                                            3
           Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 4 of 7




would submit the instant Joint Motion to this Honorable Court requesting the

Court’s approval of the settlement of Plaintiff’s FLSA claims.

      9.      For the reasons set forth above and in the Argument and Citation of

Authority below, the Parties respectfully request that the Court grant their Motion

and enter an Order approving the settlement and dismissing this action in its

entirety, with prejudice, pursuant to Rule 41 of the Federal Rules of Civil

Procedure, with each Party to bear its own costs.

      10.     A proposed Order approving the settlement is attached hereto as

Exhibit A.

                ARGUMENT AND CITATION OF AUTHORITY

      This Court is empowered to review and approve the settlement in actions

brought for back wages under the FLSA. Lynn’s Food Stores, Inc., 679 F.2d at

1355. If a settlement in an employee FLSA suit reflects a “reasonable compromise

over issues” that are “actually in dispute,” the court may approve the settlement “in

order to promote the policy of encouraging settlement of litigation.” Id. at 1354.

Settlements of FLSA claims are “favored and encouraged” in the Eleventh Circuit

“in order to conserve judicial resources.” Murchison v. Grand Cypress Hotel

Corp., 13 F.3d 1483, 1486 (11th Cir. 1994).




                                         4
           Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 5 of 7




      The Parties have had the opportunity to fully evaluate the claims. Carnegie

v. Mutual Sav. Life Ins. Co., No. Civ. A. CV 99S3292NE, 2004 WL 3715446, *22

(N.D. Ala. 2004); Meyer v. Citizens and Southern Nat. Bank, 677 F. Supp. 1196,

1209-10 (M.D. Ga. 1988) (citing Holmes v. Continental Can Company, 706 F.2d

1144, 1149 (11th Cir. 1983)). In this matter, further litigation would require

significant additional time and the expenditure of additional resources by both

Parties.

      Therefore, the Parties ultimately reached an agreement to settle the claims,

which was the product of arms’-length negotiations, and which allows Plaintiff to

obtain recovery now, without the delay and risk of litigating the claims. For

Defendant, the Agreement reduces its attorney’s fees and expenses in pursuing the

litigation and provides certainty over the risk of litigating. Because the Parties

have agreed that the terms of the settlement are mutually satisfactory and represent

a fair and reasonable resolution of a bona fide dispute over the FLSA claims, the

Parties respectfully request that the Court approve the settlement and dismiss this

action with prejudice.



                                 CONCLUSION

      The Parties respectfully request that the Court enter the attached Order


                                         5
          Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 6 of 7




approving the Settlement Agreement and Release attached hereto as Exhibit B.

       Respectfully submitted, this 11th day of June, 2020.




BARRETT & FARAHANY                       OGLETREE, DEAKINS, NASH,
                                         SMOAK & STEWART, P.C.
s/ Ian E. Smith (w/express permission)
Ian E. Smith                             s/ Amelia M. Willis
Georgia Bar No. 661492                   Georgia Bar No. 055872
1100 Peachtree Street, Suite 500         191 Peachtree St., N.E., Suite 4800
Atlanta, GA 30309                        Atlanta, Ga 30303
(404) 214-0120                           Telephone: (404) 881-1300
iesmith@justiceatwork.com                Facsimile: (404) 870-1732
                                         amie.willis@ogletree.com
Attorney for Plaintiff
Tierney Rheinschmidt                     Attorneys for Defendant
                                         SNL Distribution Services Corporation




                                         6
           Case 4:19-cv-00181-AT Document 37 Filed 06/11/20 Page 7 of 7




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF
                            ATLANTA DIVISION

TIERNEY RHEINSCHMIDT,

     Plaintiff,

v.                                           Civil Action No.
                                             4:19-cv-00181-AT
SNL DISTRIBUTION SERVICES
CORPORATION,

     Defendant.


                           CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2020, I filed the foregoing with

the Clerk of Court using the Court’s CM/ECF system, which will send email

notification of such filing to all attorneys of record.


                                                s/ Amelia M. Willis
                                                Amelia M. Willis
                                                Georgia Bar No. 055872
                                                Counsel for Defendant

                                                                                43092594.1




                                            7
